DETAILED ACTION
Introduction
This Final Office Action is response to amendments and remarks submitted on March 28, 2022, for the application with serial number 16/570,248.
 
Claims 1-3, 5, 12, 13, 24-27, 29, and 44 are amended.
Claims 1-7, 9-14, 17-31, 33, 34, and 37-44 are pending.

Response to Remarks/Amendments

35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims are not directed to a mental process.  See Remarks p. 28.  The rejection, below, does not allege that the claims are directed to a mental process.  The Applicant’s arguments with respect to the category of ‘mental processes’ are moot.
The Applicant additionally traverses the rejection of the claims as being directed to a certain method of organizing human activity, contending that a human being could not execute the steps of the claims mentally or on paper.  See Remarks p. 29.  The Examiner respectfully disagrees.  Each and every step of the claims is a step a human being could follow to identify and address anomalies and/or sentiments of a customer in a customer service setting.  The high volume of data to which the Applicant refers is not apparent in the claims.  Moreover, the use of a computer to perform repetitive tasks is well-understood.  See MPEP §2106.05(d)[II]{ii}.  
The Applicant further submits that the claims recite an improvement in machine learning.  See Remarks p. 32.  The Examiner respectfully disagrees.  No apparent improvement to machine learning technology is recited in the claims.  Instead, the claims recite the use of generic computer hardware operating in a machine learning environment to implement the abstract ideas of identifying and addressing anomalies and/or sentiments.  The claims merely recite the idea of a solution of detecting anomalies and/or sentiments, without providing a particular solution to a particular problem.   An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05(a).  The method can be considered a method of managing personal behavior because a human being could follow the steps of the claims to identify anomalies and or sentiments, as recited.  Essentially, the claims recite rules or instructions for performing operations on data that could be implemented manually.  Instead of reciting manual implementation, the claims recite the use of a general purpose computer executing a machine learning algorithm for implementation.  The Examiner additionally notes that the use of machine learning implies the use of feedback for iterative training to reduce error and improve performance.  
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §112 Rejection
In light of the Applicant’s remarks, the rejections of the claims under 35 USC §112 are withdrawn.
35 USC §103 Rejections
The Examiner appreciates the Applicant’s explanation of the terms ‘anomaly’ and ‘sentiment’ used in the claims, and the Examiner adopts the definitions of the terms in the explanation provided in pp. 17-26 for the remainder of prosecution.  To be clear: the Examiner adopts a definition of ‘anomaly’ that limits anomalies to artifacts that are found in structured data.  The Examiner adopts a definition of ‘sentiment’ that limits sentiments to being found in unstructured data.  However, the Examiner also submits that the Examiner’s interpretation of the terms in previous Office Actions was reasonable and consistent with the specification.  For example, Fig. 9 of the specification provides a flow chart where sentiments are derived from vectors.  Vectors, by definition, are structured.  Thus, Fig. 9 provides an example of sentiments being derived from structured data.   Therefore, the Examiner did not err in the interpretation from the Non-Final Office Action (12/27/2021).
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Johansen reference, cited in the rejections, below.  The Applicant’s arguments with respect to the rejection of claims 12 and 35 from the prior Office Action regarding alleged deficiencies of Tedaldi are moot in light of the newly cited reference.
The Applicant further submits that the prior art does not apply to presently amended claim 25 because “anomaly” and “sentiment” have been given special meanings.  The Examiner respectfully disagrees.  As stated above, the Examiner concedes that the terms “anomaly” and “sentiment” are distinct in the claims.  However, no apparent special definition of the terms has been provided in the specification.  In addition, the Applicant does not suggest or provide a special definition in the Remarks (3/28/2022).  Konig discloses both anomaly detection and sentiment detection.  Konig teaches anomaly detection by teaching customer dissatisfaction based on historical interactions (see ¶[0090]-[0091]) using metadata (see ¶[0058]).  Metadata is structured data.  In addition, Konig teaches detection of sentiment by detecting rudeness in conversations (see ¶[0071]).  
The Applicant additionally contends that the amended language “closed client cases” and “open client cases” are functionally distinct from the historical case data and current case data of Konig.  See Remarks p. 51.  The Examiner respectfully disagrees. The closed client cases are functionally equivalent to the historical data of Konig, and the open cases and functionally equivalent to the current cases.  Merely describing interactions that are used to source data using different terms does not provide a functional distinction from the prior art.  
The Applicant further submits that the present claims may be distinguished from Konig because the present claims, particularly claim 25, use current input data to output information about current case anomalies.  According to the Applicant, Konig uses past interactions to make a prediction about a customer’s current state.  In response, the Examiner submits that the Applicant’s description of Konig involves one potential embodiment of Konig.  However, the use of Konig’s model to detect rudeness fits the Applicant’s own description of the claims.  A detection of rudeness in a conversation is a detection of sentiment.  Dissatisfaction may also be detected as a result of an unusually high bill.  See Kong ¶[0091].  The unusually high bill is an anomaly, and so is the dissatisfaction.  Thus, Konig teaches detection of anomalies in a manner that is equivalent to the Applicant’s claimed invention.  Konig additionally teaches the use of machine learning (see ¶[0058]).
The rejection of the dependent claims stands or falls with the rejection of the independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-7, 9-14, 17-31, 33, 34, and 37-44 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-7, 9-14, 17-31, 33, 34, and 37-44 are all directed to one of the four statutory categories of invention, the claims are directed to identifying and addressing anomalies and/or sentiments (as evidenced by exemplary claim 1; “identifying . . . one or more anomalies in the current case vector data for one or more specific current client cases;” and “utilizing the generated anomaly signal report to proactively address or correct the one or more identified anomalies.”  Independent claim 1 pertains to anomalies, claim 12 pertains to sentiments, and claim 25 covers both anomalies and sentiments); abstract ideas.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “collecting . . .  historical case data;” “training, using the historical case vector data, one or more machine learning [ ] models;” “obtaining . . . current case data;” “providing the current case vector data to the trained one or more machine learning [ ] models;” “identifying . . .  one or more anomalies in the structured current case vector data;” “generating . . . anomaly signal data;” “processing . . . the generated anomaly signal data to determine whether the one or more anomalies . . . are valid anomalies;” “generating . . . validated anomaly signal data;” “generating an anomaly signal report;” “providing the anomaly signal report;” “utilizing [an] anomaly feedback feature;” and “utilizing [ ] refined training data . . . to detect anomalies.” The steps are all steps for data collection, data processing, and data reporting related to the abstract ideas of identifying and addressing anomalies and/or sentiments that, when considered alone and in combination, are part of the abstract idea of identifying and addressing anomalies and/or sentiments.  The dependent claims further recite steps for data processing (see claims 2-7, 13, 14, 17-19, 23, 24, 26-31, 33, 34, 37-39, 43, and 44) and data reporting (see claims 9-11, 15, 20-22, 32, and 40-42) that are part of the abstract idea of identifying and addressing anomalies and/or sentiments.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes steps and rules to follow to identify and address anomalous behavior and sentiments expressed in communications.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a processor and memory in independent claims 1, 12, and 25). The claims do recite the use of machine learning, but the judicial exception of identifying and addressing anomalies and/or sentiments is generally linked to the machine learning as a technological environment.  The use of machine learning implies the use of training data as feedback to ‘learn’ from historical data.  Moreover, a human being could manually employ a statistical algorithm iteratively using feedback as claimed to implement the recited steps.  However, the claims recite the use of machine learning to implement the method.  Therefore, the recitation of machine learning does not provide a practical application of the abstract idea.  See MPEP §2106.05 (f) & (h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a processor and memory in independent claims 1, 12, and 25) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or US 2019/0238396 A1 to Tedaldi et al. described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to Konig (hereinafter ‘KONIG’) in view of US 2005/0179382 A1 to Fenner et al. (hereinafter ‘FENNER’) and US 2019/0238396 A1 to Tedaldi et al. (hereinafter ‘TEDALDI’).

Claim 1 (Currently Amended)
KONIG discloses a detection management computing system (see ¶[0069]; the operations may be executed by general purpose computers) comprising: 
a vector collector module (see ¶[0076]; an analytics module that models customers using a feature vector); 
a signal processor module (see ¶[0091]; A neural network may be trained based on identifying prior historical interactions with customers and using a set of vector of features or attributes of the customers); 
a validation and consolidation module (see ¶[0087]; Neural networks are trained based on historical data.  Training data is generated from customer models by separating data into a training set and a validation set); 
a user interface module (see ¶[0126]-[0132]; one or more display devices);
at least one processor (see abstract; a processor); and 
at least one memory coupled to the at least one processor (see ¶[0019]; a processor and a memory), the at least one memory having stored therein instructions which, when executed by any set of the one or more processors (see again ¶[0019]; the memory stores instructions executed by a processor), perform a process including: 
collecting, using the vector collection module, historical case data representing data associated with a plurality of closed client cases from one or more client service systems (see ¶[0076] and [0091]; customer models may be thought of as having a list or set of feature vectors.  A neural network may be trained based on identifying prior historical interactions with customers and using a set of vector of features or attributes of the customers), wherein the historical case data includes structured historical case data (see again ¶[0076]; a list or set of features.  See also ¶[0067]; data from historical customer interactions), and further wherein the vector collector module integrates and aggregates the structured historical case data in relative real-time (see ¶[0133]; a real-time operating system) to generate historical case vector data (see ¶[0067] and [0076]; feature vectors from historical customer interactions); 
training, using the historical case vector data, one or more machine learning anomaly detection models of the signal processor module to detect anomalies in structured case data (see again ¶[0091]; a neural network trained to predict the probability that a customer is dissatisfied that is trained based on prior historical interactions); 
obtaining, using the vector collector, module, current case data representing data associated with one or more open client cases associated with one or more clients of a service provider (see ¶[0063]; compute probability distributions regarding the customer’s current state), wherein the current case data includes structured current case data (see again ¶[0076]; a list or set of features.  See also ¶[0071]; events may be classified within taxonomy), and further wherein the vector collector module integrates and aggregates the structured current case data in relative real-time to generate current case vector data (see again ¶[0063]; compute probability distributions regarding the customer’s current state.  See also ¶[0068] and [0077]; additional data from current system events and current customer models); 
providing the current case vector data to the trained one or more machine learning anomaly detection models of the signal processor module (see ¶[0058]; use machine learning techniques to train customer experience predictors); 
identifying, using the current case vector data and the trained one or more machine learning anomaly detection models of the signal processor module, in relative real-time, one or more anomalies in the structured current case data for one or more specific current client cases (see ¶[0058]. [0078]-[0079] and [0090]-[0091]; calculate the likelihood of a predicted event, such as a customer’s taking a proactive action, from predictors that include metadata and the application setting.  An unusually high bill);
generating, using the trained one or more machine learning anomaly detection models of the signal processor module, anomaly signal data representing data associated with the one or more identified anomalies (see again ¶[0078]-[0079] and [0090]; calculate the likelihood of a predicted event, such as a customer’s taking a proactive action). 
KONIG does not specifically disclose, but TEDALDI discloses, processing, using the validation and consolidation module, the generated anomaly signal data to determine whether the one or more anomalies represented by the anomaly signal data are valid anomalies (see ¶[0065]-[0071]; anomaly grouping framework measures precision based on feedback, including true positives and false positives); 
generating, using the validation and consolidation module, validated anomaly signal data representing data associated with the one or more anomalies determined to be true anomalies (see ¶[0065]-[0071]; anomaly grouping framework measures precision based on feedback, including true positives and false positives. Performance metrics indicate true positives ‘TP’); 
generating, using the validation and consolidation module, an anomaly signal report in relative real-time (see abstract; a processor processes data), the anomaly signal report including a listing of each of the one or more specific current client cases having one or more validated anomalies together with at least part of the validated anomaly signal data associated with the listed one or more specific current client cases having one or more validated anomalies (see ¶[0062]-[0071]; report on network characteristics, including an anomaly detection framework that characterizes precision based on true positives and false negatives). 
KONIG does not explicitly disclose, but FENNER discloses, providing, using the user interface module, the anomaly signal report to an agent for the service provider (see ¶[0040]; notify the business owner or service provider that the customer dissatisfaction response level has reached a specified threshold).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  FENNER discloses analyzing customer satisfaction feedback to determine that level of customer dissatisfaction, and notifying the service provider.  It would have been obvious for one of ordinary skill in the art at the time of invention to notify the service provider of dissatisfaction as taught by FENNER in the system executing the method of KONIG with the motivation to provide proactive contact to dissatisfied customers.
KONIG does not specifically disclose, but TEDALDI discloses, wherein the anomaly signal report provided to the agent for the service provider further includes an anomaly feedback feature for each of the one or more validated anomalies associated with the listed one or more specific current client cases, utilizing the anomaly feedback feature to generate refined training data and utilizing the refined training data to further train the one or more machine learning anomaly detection models to detect anomalies in structured current case data in relative real-time (see ¶[0065]; FN means false negatives.  An anomaly group framework identifies a pattern for an anomaly.  See  also ¶[0046] and [0056]-[0057]; a causation analysis of network anomalies to remediate potential network issues before they happen.  See also ¶[0030] and [0047]; software programs manipulate data structures.  Find behavioral patterns).
KONIG discloses customer experience analytics that includes using machine learning to determine a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  TEDALDI discloses using random forests and machine learning techniques to generate rules for causation analysis of network anomalies to remediate issues and provide a network assurance service to customer sites (see abstract and ¶[0014].  It would have been obvious for one of ordinary skill in the art at the time of invention to identify anomalous patterns and use true positives and false negatives as feedback as taught by TEDALDI in the system executing the method of KONIG with the motivation to apply machine learning techniques to determine the probability of customer satisfaction.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al. and US 2019/0238396 A1 to TEDALDI et al. as applied to claim 1 above, and further in view of US 2015/0310487 A1 to Xu et al. (hereinafter ‘XU’).

Claim 2 (Currently Amended)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 1.
The combination of KONIG, FENNER, and TEDALDI does not explicitly disclose, but XU discloses, wherein in the generation of the historical case vector data a weight is assigned to each vector of the historical case vector data in relation to other vectors of the historical case vector data (see claims 7 and 15; train a machine learning model with a weight vector that has the same dimensions as the query vector).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent using input vector data and machine learning.  XU discloses a system that employs vector data and machine learning, where the model is trained using a weight vector.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the weight vector as taught by XU in the system executing the method of KONIG with the motivation to train a machine learning model. 

Claim 10 (Previously Presented)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 1.
KONIG does not specifically disclose, but FENNER discloses, wherein providing the anomaly signal report to an agent for the service provider includes delivering a notification of the anomaly signal report to the agent for the service provider (see ¶[0040]; notify the business owner or service provider that the customer dissatisfaction response level has reached a specified threshold).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  FENNER discloses analyzing customer satisfaction feedback to determine that level of customer dissatisfaction, and notifying the service provider.  It would have been obvious for one of ordinary skill in the art at the time of invention to notify the service provider of dissatisfaction as taught by FENNER in the system executing the method of KONIG with the motivation to provide proactive contact to dissatisfied customers.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al. and US 2019/0238396 A1 to TEDALDI et al.  as applied to claim 1 above, and further in view of US 2018/0300450 A1 to Hogan et al. (hereinafter ‘HOGAN’).

Claim 3 (Currently Amended)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 1.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but HOGAN discloses, wherein in the generation of the historical case vector data, a vector type is assigned to each vector of the historical case vector data a vector type selected from the group of vector types consisting of: an anomaly-based-Gaussian vector type; an anomaly-based-IQR vector type; an average-based vector type; a mean-medium-based vector type; a standard-deviation-based vector type; and a threshold-based vector type (see ¶[0223] and Table 1; algorithmic analysis strategies include Gaussian, standard deviation estimated from IQR, median, mean, and standard deviation measures, where certain outliers are excluded).
KONIG discloses customer experience analytics that includes a statistics server that receives information (see ¶[0041]).  HOGAN discloses statistical analysis of data that includes analysis strategies such as Gaussian, standard deviation estimated from IQR, median, mean, and standard deviation measures, where certain outliers are excluded.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the statistical analysis strategies as taught by HOGAN in the system executing the method of KONIG with the motivation to analyze statistical data regarding customer experience. 

Claim 4 (Original)
The combination of KONIG, FENNER, TEDALDI, and HOGAN discloses the system as set forth in claim 3.
KONIG does not specifically disclose, but HOGAN discloses, wherein the threshold-based vector data type includes assigning one of a maximum threshold value, a minimum threshold value, and a combination of the foregoing (see ¶[0223] and Table 1; outliers are excluded if they are below a certain value or above a certain value).
KONIG discloses customer experience analytics that includes a statistics server that receives information (see ¶[0041]).  HOGAN discloses statistical analysis of data that includes analysis strategies, where certain outliers are excluded.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the statistical analysis strategies excluding outliers as taught by HOGAN in the system executing the method of KONIG with the motivation to analyze statistical data regarding customer experience. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al. and US 2019/0238396 A1 to TEDALDI et al. as applied to claim 1 above, and further in view of US 2016/0132901 A1 to Davar et al. (hereinafter ‘DAVAR’).

Claim 5 (Currently Amended)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 1.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but DAVAR discloses, wherein in the generation of the historical case vector data an object type is assigned to each vector of the historical case vector data, wherein the object type comprises one of client object type, contact object type, and case object type (see ¶[0007], [0014], and [0016]; vendor data objects and client data objects in a customer relationship management system).
KONIG discloses customer experience analytics that includes a statistics server that receives information (see ¶[0041]) from a customer relations management database (CRM) (see ¶[0055]).  DAVAR discloses ranking vendor data objects in a system using CRM software that includes client data objects and vendor data objects.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the object types as taught by DAVAR in the CRM database taught by KONIG with the motivation to analyze customer experience information.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al. and US 2019/0238396 A1 to TEDALDI et al. as applied to claim 1 above, and further in view of US 2019/0188065 A1 to Anghel et al. (hereinafter ‘ANGHEL’).

Claim 6 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 1.
The combination of KONIG, FENNER, and TEDALDI does not explicitly disclose, but ANGHEL discloses, wherein the one or more machine learning anomaly detection models include a supervised machine learning anomaly detection model (see ¶[0015] and claim 9; a supervised machine learning model that classifies selection of data points).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent using input vector data and machine learning.  ANGHEL discloses supervised machine learning that classifies the selection of data points and detects anomalies.  It would have been obvious for one of ordinary skill in the art at the time of invention to include supervised machine learning for anomaly detection as taught by ANGHEL in the system executing the method of KONIG with the motivation to determine a probability that a customer is dissatisfied.

Claim 7 (Original)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 1.
The combination of KONIG, FENNER, and TEDALDI does not explicitly disclose, but ANGHEL discloses, wherein the one or more anomalies include at least one anomaly type selected from the group of anomaly types consisting of: a point anomaly type; a contextual anomaly type; and a collective anomaly type (see ¶[0015] and claim 9; a supervised machine learning model that classifies selection of data points).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent using input vector data and machine learning.  ANGHEL discloses supervised machine learning that classifies the selection of data points and detects anomalies.  It would have been obvious for one of ordinary skill in the art at the time of invention to include supervised machine learning for anomaly detection and classification of data points as taught by ANGHEL in the system executing the method of KONIG with the motivation to determine a probability that a customer is dissatisfied.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al. and US 2019/0238396 A1 to TEDALDI et al. as applied to claim 1 above, and further in view of US 2015/0051957 A1 to Griebeler et al. (hereinafter ‘GRIEBELER’).

Claim 9 (Previously Presented)
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 1.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but GRIEBELER discloses, wherein providing the anomaly signal report to an agent for the service provider includes providing a dashboard user interface that displays the anomaly signal report to the agent for the service provider (see ¶[0023]; the customer relationship management application may present the generated information in a graphical interface, such as a dashboard review or report display).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  GRIEBELER discloses measuring customer experience value that includes reporting on customer satisfaction using a dashboard view or report display.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the dashboard view as taught by GRIEBELER in the system executing the method of KONIG with the motivation to report customer satisfaction information and identify customers that need proactive contact.  

Claim 11 (Previously Presented) 
The combination of KONIG, FENNER, and TEDALDI discloses the system as set forth in claim 1.
The combination of KONIG, FENNER, and TEDALDI does not specifically disclose, but GRIEBELER discloses, wherein providing the anomaly signal report to an agent for the service provider includes customizing a user interface screen provided to agent for the service provider by the client service system based on the anomaly signal report (see ¶[0023]; the customer relationship management application may present the generated information in a graphical interface, such as a dashboard review or report display).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  GRIEBELER discloses measuring customer experience value that includes reporting on customer satisfaction using a dashboard view or report display.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the dashboard view as taught by GRIEBELER in the system executing the method of KONIG with the motivation to report customer satisfaction information and identify customers that need proactive contact.  

Claims 12, 13, 14, 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to Konig (hereinafter ‘KONIG’) in view of US 2005/0179382 A1 to Fenner et al. (hereinafter ‘FENNER’) and US 20180268298 A1 to Johansen et al. (hereinafter ‘JOHANSEN’).

Claim 12 (Currently Amended)
KONIG discloses a detection management computing system (see ¶[0069]; the operations may be executed by general purpose computers) comprising: 
a vector collector module (see ¶[0076]; an analytics module that models customers using a feature vector); 
a signal processor module (see ¶[0091]; A neural network may be trained based on identifying prior historical interactions with customers and using a set of vector of features or attributes of the customers); 
a validation and consolidation module (see ¶[0087]; Neural networks are trained based on historical data.  Training data is generated from customer models by separating data into a training set and a validation set); 
a user interface module (see ¶[0126]-[0132]; one or more display devices);
at least one processor (see abstract; a processor); and 
at least one memory coupled to the at least one processor (see ¶[0019]; a processor and a memory), the at least one memory having stored therein instructions which, when executed by any set of the one or more processors (see again ¶[0019]; the memory stores instructions executed by a processor), perform a process including:  
collecting, using the vector collector module, historical case data representing data associated with a plurality of closed client cases from one or more client service systems (see ¶[0076] and [0091]; customer models may be thought of as having a list or set of feature vectors.  A neural network may be trained based on identifying prior historical interactions with customers and using a set of vector of features or attributes of the customers), wherein the historical case data includes unstructured historical case data (see ¶[0002]-[0003] and [0067]; Interactions between agents and entities, including voice and text data from historical customer interactions.  See also ¶[0043] and [0065]; recorded calls are used to generate recognized text), and further wherein the vector collector module integrates and aggregates the unstructured case data in relative real-time to generate historical case vector data (see ¶[0071]; a voice conversation with semantic events that are mapped semantically); 
training, using the historical case vector data, one or more machine learning- based language processing models of the signal processor module to detect client sentiments in unstructured case data (see again ¶[0071]; detect rudeness.  See also ¶[0076]; train deep neural networks);
obtaining, using the vector collector module, current case data representing data associated with one or more open client cases associated with one or more clients of a service provider (see ¶[0076] and [0091]; customer models may be thought of as having a list or set of feature vectors.  A neural network may be trained based on identifying prior historical interactions with customers and using a set of vector of features or attributes of the customers.  See also ¶[0063]; compute probability distributions regarding the customer’s current state), wherein the current case data includes unstructured current case data (see ¶[0071]; a voice conversation with semantic events that are mapped semantically), and further wherein the vector collector module integrates and aggregates the unstructured current case data in relative real-time to generate current case vector data (see again ¶[0063]; compute probability distributions regarding the customer’s current state.  See also ¶[0068] and [0077]; additional data from current system events and current customer models); 
providing the current case vector data to the trained one or more machine learning-based language processing models of the signal processor module (see again ¶[0091]; a neural network trained to predict the probability that a customer is dissatisfied that is trained based on prior historical interactions); 
identifying, using the current case vector data and the trained one or more machine learning-based language processing models of the signal processor module, in relative real-time, one or more client sentiments in the unstructured current case data for one or more specific current client cases (see ¶[0059] and [0063]; make predictions of customer state, such as the customer is angry); 
generating, using the trained one or more machine learning-based language processing models of the signal processor module, sentiment signal data representing data associated with the one or more identified client sentiments (see again ¶[0091]; a neural network trained to predict the probability that a customer is dissatisfied that is trained based on prior historical interactions.  See again ¶[0071]; detect rudeness); 
KONIG does not specifically disclose, but JOHANSEN discloses, processing, using the validation and consolidation module, the generated sentiment signal data to determine whether the one or more sentiments represented by the sentiment signal data are valid sentiments (see ¶[[0070]; a data point with a blue colored border indicates a true positive as a positive sentence); 
generating, using the validation and consolidation module, validated sentiment signal data representing data associated with the sentiments determined to be true sentiments (see again ¶[[0070]; a data point with a blue colored border indicates a true positive as a positive sentence); 
generating, using the validation and consolidation module, a sentiment signal report in relative real-time, the sentiment signal report including a listing of each of the one or more specific cases having one or more validated client sentiments together with at least part of the validated sentiment signal data associated with the listed one or more specific current client cases having one or more validated client sentiments (see abstract and ¶[0069]-[0070] and Fig. 6A; a plot of data points in a bag of words model with sentiment analysis). 
KONIG does not explicitly disclose, but FENNER discloses, providing, using the user interface module, the sentiment signal report to an agent for the service provider (see ¶[0040]; notify the business owner or service provider that the customer dissatisfaction response level has reached a specified threshold).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  FENNER discloses analyzing customer satisfaction feedback to determine that level of customer dissatisfaction, and notifying the service provider.  It would have been obvious for one of ordinary skill in the art at the time of invention to notify the service provider of dissatisfaction as taught by FENNER in the system executing the method of KONIG with the motivation to provide proactive contact to dissatisfied customers.
KONIG does not specifically disclose, but JOHANSEN discloses, wherein the sentiment signal report provided to the agent for the service provider further includes a sentiment feedback feature for each of the one or more validated client sentiments associated with the listed one or more specific current client cases, utilizing the sentiment feedback feature included in the sentiment signal report to generate refined training data (see ¶[0006]-[0007]; use backpropagation for sentiment analysis in a neural network with natural language processing) and
utilizing the refined training data to train the one or more machine learning-based language processing models to detect sentiments in unstructured current case data in relative real-time (see ¶[0006]-[0007] and [0038]-[0039]; use backpropagation for sentiment analysis in a neural network with natural language processing).
KONIG discloses customer experience analytics that includes using machine learning to determine a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  JOHANSEN discloses a deep neural network-based decision network that uses backpropagation of results to train a natural language processing model.  It would have been obvious to include the backpropagation as taught by JOHANSEN in the system executing the method of KONIG with the motivation to apply machine learning techniques to determine the probability of customer satisfaction.

Claim 13 (Currently Amended)
The combination of KONIG, FENNER, and JOHANSEN discloses the system as set forth in claim 12.
KONIG further discloses wherein the current case data includes textual data representing one or more of client case conversation data (see ¶[0071]; customer rudeness in a voice conversation or text conversation), agent case conversation data (see again ¶[0071]; agent rudeness in a voice conversation or text conversation), and case survey result comment data (see ¶[0116]-[0117]; actual historical results and whether customers contacts the organization regarding those call reasons).

Claim 14 (Original)
The combination of KONIG, FENNER, and JOHANSEN discloses the system as set forth in claim 12.
KONIG further discloses wherein the one or more machine learning- based language processing models includes corpus data representing a plurality of sentiment indications (see ¶[0071]; escalations due to rudeness as classified within a taxonomy in a text conversation in a chat session).

Claim 17 (Previously Presented)
The combination of KONIG, FENNER, and JOHANSEN discloses the system as set forth in claim 12.
KONIG further discloses wherein one or more of the client sentiments associated with the listed one or more specific current client cases is a negative sentiment type (see ¶[0071] rudeness.  See also ¶[0090]-[0091]; the customer may be dissatisfied).

Claim 18 (Previously Presented)
The combination of KONIG, FENNER, and JOHANSEN discloses the system as set forth in claim 12.
KONIG further discloses wherein one or more of the client sentiments associated with the listed more specific current client cases is a positive sentiment type (see ¶[0113]; positive interactions with the same customer.  See also ¶[0092]; happy and looking to buy more).

Claim 21 (Previously Presented)
The combination of KONIG, FENNER, and JOHANSEN discloses the system as set forth in claim 12.
KONIG does not specifically disclose, but FENNER discloses, wherein providing the sentiment signal report to an agent for the service provider includes delivering a notification of the sentiment signal report to the agent (see ¶[0040]; notify the business owner or service provider that the customer dissatisfaction response level has reached a specified threshold).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  FENNER discloses analyzing customer satisfaction feedback to determine that level of customer dissatisfaction, and notifying the service provider.  It would have been obvious for one of ordinary skill in the art at the time of invention to notify the service provider of dissatisfaction as taught by FENNER in the system executing the method of KONIG with the motivation to provide proactive contact to dissatisfied customers.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al. and US 20180268298 A1 to JOHANSEN et al.  as applied to claim 12 above, and further in view of US 2019/0227822 A1 to Azmoon (hereinafter ‘AZMOON’)

Claim 19 (Previously Presented)
The combination of KONIG, FENNER, and JOHANSEN discloses the system as set forth in claim 12.
The combination of KONIG, FENNER, and JOHANSEN does not specifically disclose, but AZMOON discloses, wherein one or more of the client sentiments associated with the listed one or more specific current client cases is an urgency sentiment type (see ¶[0133]; a message may be scored on sentiment analysis, and higher scores may be assigned when the message conveys urgency or an apologetic tone).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  AZMOON discloses contextual communication with sentiment analysis that includes detecting an apologetic tone and/or urgency.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the detection of urgency as taught by AZMOON in the system executing the method of KONIG with the motivation to determine when a customer is dissatisfied.

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al. and US 20180268298 A1 to JOHANSEN et al. as applied to claim 12 above, and further in view of US 2015/0051957 A1 to Griebeler et al. (hereinafter ‘GRIEBELER’).

Claim 20 (Previously Presented)
The combination of KONIG, FENNER, and JOHANSEN discloses the system as set forth in claim 12.
The combination of KONIG, FENNER, and JOHANSEN does not specifically disclose, but GRIEBELER discloses, wherein providing the sentiment signal report to an agent for the service provider includes providing a dashboard user interface that displays the sentiment signal report to the agent (see ¶[0023]; the customer relationship management application may present the generated information in a graphical interface, such as a dashboard review or report display).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  GRIEBELER discloses measuring customer experience value that includes reporting on customer satisfaction using a dashboard view or report display.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the dashboard view as taught by GRIEBELER in the system executing the method of KONIG with the motivation to report customer satisfaction information and identify customers that need proactive contact.  

Claim 22 (Previously Presented)
The combination of KONIG, FENNER, and JOHANSEN discloses the system as set forth in claim 12.
The combination of KONIG, FENNER, and JOHANSEN does not specifically disclose, but GRIEBELER discloses, wherein providing the sentiment signal report to an agent for the service provider includes customizing a user interface screen provided to the agent by the client service system based on the sentiment signal report (see ¶[0023]; the customer relationship management application may present the generated information in a graphical interface, such as a dashboard review or report display).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  GRIEBELER discloses measuring customer experience value that includes reporting on customer satisfaction using a dashboard view or report display.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the dashboard view as taught by GRIEBELER in the system executing the method of KONIG with the motivation to report customer satisfaction information and identify customers that need proactive contact.  

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al., and US 20180268298 A1 to JOHANSEN et al.  as applied to claim 12 above, and further in view of US 2013/0346067 A1 to Bhatt (hereinafter ‘BHATT’).

Claim 23 (Previously Presented)
The combination of KONIG, FENNER, and JOHANSEN discloses the system as set forth in claim 12.
The combination of KONIG, FENNER, and JOHANSEN does not specifically disclose, but BHATT discloses, wherein one or more of the client sentiments is removed from the signal report when the one or more client sentiments are associated with false sentiment feedback (see ¶[0062]; the sentiment analysis engine does not count false-positive scoring, such as “angry tomatoes”).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  BHATT discloses sentiment analysis that includes determining false-positives.  It would have been obvious for one of ordinary skill in the art at the time of invention to determine false-positives as taught by BHATT in the system executing the method of KONIG with the motivation to accurately determine that a customer is dissatisfied.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al., and US 20180268298 A1 to JOHANSEN et al. as applied to claim 12 above, and further in view of US 2015/0310487 A1 to Xu et al. (hereinafter ‘XU’).

Claim 24 (Currently Amended)
The combination of KONIG, FENNER, and JOHANSEN discloses the system as set forth in claim 12.
The combination of KONIG, FENNER, and JOHANSEN does not explicitly disclose, but XU discloses, wherein in the generation of the current case vector data, a weight is assigned to each vector of the current case vector data in relation to other vectors of the current case vector data (see claims 7 and 15; train a machine learning model with a weight vector that has the same dimensions as the query vector).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent using input vector data and machine learning.  XU discloses a system that employs vector data and machine learning, where the model is trained using a weight vector.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the weight vector as taught by XU in the system executing the method of KONIG with the motivation to train a machine learning model. 

Claims 25, 33, 34, 37, 38, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to Konig (hereinafter ‘KONIG’) in view of US 2005/0179382 A1 to Fenner et al. (hereinafter ‘FENNER’), US 2019/0238396 A1 to Tedaldi et al. (hereinafter ‘TEDALDI’), and US 20180268298 A1 to Johansen et al. (hereinafter ‘JOHANSEN’).

Claim 25 (Currently Amended)
KONIG discloses a detection management computing system (see ¶[0069]; the operations may be executed by general purpose computers) comprising:
a vector collector module (see ¶[0076]; an analytics module that models customers using a feature vector); 
a signal processor module (see ¶[0091]; A neural network may be trained based on identifying prior historical interactions with customers and using a set of vector of features or attributes of the customers); 
a validation and consolidation module (see ¶[0087]; Neural networks are trained based on historical data.  Training data is generated from customer models by separating data into a training set and a validation set); 
a user interface module (see ¶[0126]-[0132]; one or more display devices);
at least one processor (see abstract; a processor); and 
at least one memory coupled to the at least one processor (see ¶[0019]; a processor and a memory), the at least one memory having stored therein instructions which, when executed by the at least one processor (see again ¶[0019]; the memory stores instructions executed by a processor), perform a process including:  
collecting, using the vector collector module, historical case data representing data associated with a plurality of closed client cases from one or more client service systems (see ¶[0076] and [0091]; customer models may be thought of as having a list or set of feature vectors.  A neural network may be trained based on identifying prior historical interactions with customers and using a set of vector of features or attributes of the customers),wherein the historical case data includes both structured (see again ¶[0076]; a list or set of features) and unstructured historical case data  (see ¶[0071]; a voice conversation with semantic events that are mapped semantically.  See also ¶[0067]; data from historical customer interactions), and 
further wherein the vector collector module integrates and aggregates both the structured and unstructured historical case data in relative real-time (see ¶[0133]; a real-time operating system) to generate historical case vector data (see ¶[0067] and [0076]; feature vectors from historical customer interactions); 
training, using the historical case vector data, one or more machine learning anomaly detection models of the signal processor module to detect anomalies in  structured case data  (see again ¶[0091]; a neural network trained to predict the probability that a customer is dissatisfied that is trained based on prior historical interactions);
training, using the historical case vector data, one or more machine learning- based language processing models of the signal processor module to detect client sentiments in unstructured case data (see again ¶[0071]; detect rudeness.  See also ¶[0076]; train deep neural networks);
obtaining, using the vector collector module, current case data representing data associated with one or more open client cases associated with one or more clients of a service provider (see ¶[0063]; compute probability distributions regarding the customer’s current state), wherein the current case data includes both structured (see again ¶[0076]; a list or set of features.  See also ¶[0071]; events may be classified within taxonomy) and unstructured current case data (see ¶[0071]; a voice conversation with semantic events that are mapped semantically), and further wherein the vector collector module integrates and aggregates both the structured and unstructured current case data in relative real-time to generate current case vector data (see again ¶[0063]; compute probability distributions regarding the customer’s current state.  See also ¶[0068] and [0077]; additional data from current system events and current customer models); 
providing the current case vector data to the trained one or more machine learning anomaly detection models of the signal processor module (see ¶[0058]; use machine learning techniques to train customer experience predictors); 
identifying, using the current case vector data and the trained one or more machine learning anomaly detection models of the signal processor module, in relative real-time, one or more anomalies in the structured current case data for one or more specific current client cases (see ¶[0078]-[0079] and [0090]; calculate the likelihood of a predicted event, such as a customer’s taking a proactive action.  See also ¶[0059] and [0063]; make predictions of customer state, such as the customer is angry); 
generating, using the trained one or more machine learning anomaly detection models of the signal processor module, anomaly signal data representing data associated with the one or more identified anomalies (see ¶[0058]. [0078]-[0079] and [0090]-[0091]; calculate the likelihood of a predicted event, such as a customer’s taking a proactive action, from predictors that include metadata and the application setting.  An unusually high bill);
KONIG does not specifically disclose, but TEDALDI discloses, processing, using the validation and consolidation module, the generated anomaly signal data to determine whether the one or more anomalies represented by the anomaly signal data are valid anomalies (see ¶[0065]-[0071]; anomaly grouping framework measures precision based on feedback, including true positives and false positives); 
generating, using the validation and consolidation module, validated anomaly signal data representing data associated with the one or more anomalies determined to be valid anomalies (see ¶[0065]-[0071]; anomaly grouping framework measures precision based on feedback, including true positives and false positives. Performance metrics indicate true positives ‘TP’); 
KONIG  further discloses providing the current case vector data to the trained one or more machine learning-based language processing models of the signal processor module (see ¶[0102]-[0103]; train a deep neural network using deep learning to provide output based on features); 
identifying, using the current case vector data and the trained one or more machine learning-based language processing models of the signal processor module, in relative real-time, one or more client sentiments in the unstructured current case data for one or more specific current client cases (see ¶[0059] and [0063]; make predictions of customer state, such as the customer is angry); 
generating, using the trained one or more machine learning-based language processing models of the signal processor module, sentiment signal data representing data associated with the one or more identified client sentiments (see again ¶[0071]; detect rudeness.  See also ¶[0076]; train deep neural networks);
KONIG does not specifically disclose, but JOHANSEN discloses, processing, using the validation and consolidation module, the generated sentiment signal data to determine whether the one or more sentiments represented by the sentiment signal data are valid sentiments (see ¶[[0070]; a data point with a blue colored border indicates a true positive as a positive sentence); 
generating, using the validation and consolidation module, validated sentiment signal data representing data associated with the sentiments determined to be valid sentiments (see again ¶[[0070]; a data point with a blue colored border indicates a true positive as a positive sentence). 
KONIG does not specifically disclose, but TEDALDI discloses, generating, using the validation and consolidation module, a signal report in relative real-time (see abstract; a processor processes data), the signal report including: a listing of each of the one or more specific current client cases having one or more validated anomalies together with at least part of the validated anomaly signal data associated with the listed one or more specific current client cases having one or more validated anomalies (see ¶[0062]-[0071]; report on network characteristics, including an anomaly detection framework that characterizes precision based on true positives and false negatives). 
KONIG does not specifically disclose, but JOHANSEN discloses, a listing of each of the one or more specific current client cases having one or more validated client sentiments together with at least part of the validated sentiment signal data associated with the listed one or more specific current client cases having one or more validated client sentiments (see abstract and ¶[0069]-[0070] and Fig. 6A; a plot of data points in a bag of words model with sentiment analysis).  
KONIG does not explicitly disclose, but FENNER discloses, providing, using the user interface module, the signal report to an agent for the service provider (see ¶[0040]; notify the business owner or service provider that the customer dissatisfaction response level has reached a specified threshold).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  FENNER discloses analyzing customer satisfaction feedback to determine that level of customer dissatisfaction, and notifying the service provider.  It would have been obvious for one of ordinary skill in the art at the time of invention to notify the service provider of dissatisfaction as taught by FENNER in the system executing the method of KONIG with the motivation to provide proactive contact to dissatisfied customers.
KONIG does not specifically disclose, but TEDALDI discloses, wherein the signal report provided to the agent for the service provider further includes: an anomaly feedback feature for each of the one or more validated anomalies associated with the listed one or more specific current client cases (see ¶[0065]; FN means false negatives.  An anomaly group framework identifies a pattern for an anomaly); and 
KONIG does not specifically disclose, but JOHANSEN discloses, a sentiment feedback feature for each of the one or more validated client sentiments associated with the listed one or more specific current client cases (see ¶[0006]-[0007] and [0038]-[0039]; use backpropagation for sentiment analysis in a neural network with natural language processing). 
KONIG does not specifically disclose, but TEDALDI discloses, utilizing the anomaly feedback feature (see ¶[0065]; FN means false negatives.  An anomaly group framework identifies a pattern for an anomaly.  See  also ¶[0046] and [0056]-[0057]; a causation analysis of network anomalies to remediate potential network issues before they happen.  See also ¶[0030] and [0047]; software programs manipulate data structures.  Find behavioral patterns).
KONIG does not specifically disclose, but JOHANSEN discloses,  and the sentiment feedback feature included in the signal report to generate refined training data (see ¶[0006]-[0007] and [0038]-[0039]; use backpropagation for sentiment analysis in a neural network with natural language processing). 
KONIG does not specifically disclose, but TEDALDI discloses, utilizing the refined training data to further train the one or more machine learning anomaly detection models to detect anomalies in structured current case data in relative real-time (see ¶[0065]; FN means false negatives.  An anomaly group framework identifies a pattern for an anomaly.  See  also ¶[0046] and [0056]-[0057]; a causation analysis of network anomalies to remediate potential network issues before they happen.  See also ¶[0030] and [0047]; software programs manipulate data structures.  Find behavioral patterns).
KONIG discloses customer experience analytics that includes using machine learning to determine a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  TEDALDI discloses using random forests and machine learning techniques to generate rules for causation analysis of network anomalies to remediate issues and provide a network assurance service to customer sites (see abstract and ¶[0014].  It would have been obvious for one of ordinary skill in the art at the time of invention to identify anomalous patterns and use true positives and false negatives as feedback as taught by TEDALDI in the system executing the method of KONIG with the motivation to apply machine learning techniques to determine the probability of customer satisfaction. 
utilizing the refined training data to further train the one or more machine learning-based language processing models to detect sentiments in unstructured current case data in relative real-time (see ¶[0006]-[0007] and [0038]-[0039]; use backpropagation for sentiment analysis in a neural network with natural language processing).
KONIG discloses customer experience analytics that includes using machine learning to determine a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  JOHANSEN discloses a deep neural network-based decision network that uses backpropagation of results to train a natural language processing model.  It would have been obvious to include the backpropagation as taught by JOHANSEN in the system executing the method of KONIG with the motivation to apply machine learning techniques to determine the probability of customer satisfaction.

Claim 33 (Original)
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN discloses the system as set forth in claim 25.
KONIG further discloses wherein the current case vector data includes textual data representing one or more of client case conversation data (see ¶[0071]; customer rudeness in a voice conversation or text conversation), agent case conversation data (see again ¶[0071]; agent rudeness in a voice conversation or text conversation), and case survey result comment data (see ¶[0116]-[0117]; actual historical results and whether customers contacts the organization regarding those call reasons).

Claim 34 (Original)
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN discloses the system as set forth in claim 25.
KONIG further discloses wherein the one or more machine learning- based language processing models includes corpus data representing a plurality of sentiment indications (see ¶[0071]; escalations due to rudeness as classified within a taxonomy in a text conversation in a chat session).

Claim 37 (Previously Presented)
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN discloses the system as set forth in claim 25.
KONIG further discloses wherein one or more of the client sentiments associated with the listed one or more specific current client cases is a negative sentiment type (see ¶[0071] rudeness.  See also ¶[0090]-[0091]; the customer may be dissatisfied).

Claim 38 (Previously Presented)
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN discloses the system as set forth in claim 25.
KONIG further discloses wherein one or more of the client sentiments associated with the listed one or more specific current client cases is a positive sentiment type (see ¶[0113]; positive interactions with the same customer.  See also ¶[0092]; happy and looking to buy more).

Claim 41 (Original)
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN discloses the system as set forth in claim 25.
KONIG does not specifically disclose, but FENNER discloses, wherein providing the signal report to an agent for the service provider includes delivering a notification of the signal report to the agent (see ¶[0040]; notify the business owner or service provider that the customer dissatisfaction response level has reached a specified threshold).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  FENNER discloses analyzing customer satisfaction feedback to determine that level of customer dissatisfaction, and notifying the service provider.  It would have been obvious for one of ordinary skill in the art at the time of invention to notify the service provider of dissatisfaction as taught by FENNER in the system executing the method of KONIG with the motivation to provide proactive contact to dissatisfied customers.

Claims 26 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al., US 2019/0238396 A1 to TEDALDI et al., and US 20180268298 A1 to Johansen et al. as applied to claim 25 above, and further in view of US 2015/0310487 A1 to Xu et al. (hereinafter ‘XU’).

Claim 26 (Currently Amended)
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN does not explicitly disclose, but XU discloses, wherein in the generation of the historical case vector data a weight is assigned to each vector of the historical case vector data in relation to other vectors of the historical case vector data (see claims 7 and 15; train a machine learning model with a weight vector that has the same dimensions as the query vector).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent using input vector data and machine learning.  XU discloses a system that employs vector data and machine learning, where the model is trained using a weight vector.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the weight vector as taught by XU in the system executing the method of KONIG with the motivation to train a machine learning model. 

Claim 44 (Currently Amended)
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN does not explicitly disclose, but XU discloses, wherein in the generation of the current case vector data, a weight is assigned to each vector of the current case vector data in relation to other vectors of the current case vector data (see claims 7 and 15; train a machine learning model with a weight vector that has the same dimensions as the query vector).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent using input vector data and machine learning.  XU discloses a system that employs vector data and machine learning, where the model is trained using a weight vector.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the weight vector as taught by XU in the system executing the method of KONIG with the motivation to train a machine learning model. 

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al., US 2019/0238396 A1 to TEDALDI et al., and US 20180268298 A1 to JOHANSEN et al. as applied to claim 25 above, and further in view of US 2018/0300450 A1 to Hogan et al. (hereinafter ‘HOGAN’).

Claim 27 (Currently Amended)
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN does not specifically disclose, but HOGAN discloses, wherein in the generation of the historical case vector data, a vector type is assigned to each vector of the historical case vector data a vector type selected from the group of vector types consisting of: an anomaly-based-Gaussian vector type; an anomaly-based-IQR vector type; an average-based vector type; a mean-medium-based vector type; a standard-deviation-based vector type; and a threshold-based vector type (see ¶[0223] and Table 1; algorithmic analysis strategies include Gaussian, standard deviation estimated from IQR, median, mean, and standard deviation measures, where certain outliers are excluded).
KONIG discloses customer experience analytics that includes a statistics server that receives information (see ¶[0041]).  HOGAN discloses statistical analysis of data that includes analysis strategies such as Gaussian, standard deviation estimated from IQR, median, mean, and standard deviation measures, where certain outliers are excluded.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the statistical analysis strategies as taught by HOGAN in the system executing the method of KONIG with the motivation to analyze statistical data regarding customer experience. 

Claim 28 (Original)
The combination of KONIG, FENNER, TEDALDI, JOHANSEN, and HOGAN discloses the system as set forth in claim 27.
KONIG does not specifically disclose, but HOGAN discloses, wherein the threshold-based vector data type includes assigning one of a maximum threshold value, a minimum threshold value, and a combination of the foregoing (see ¶[0223] and Table 1; outliers are excluded if they are below a certain value or above a certain value).
KONIG discloses customer experience analytics that includes a statistics server that receives information (see ¶[0041]).  HOGAN discloses statistical analysis of data that includes analysis strategies, where certain outliers are excluded.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the statistical analysis strategies excluding outliers as taught by HOGAN in the system executing the method of KONIG with the motivation to analyze statistical data regarding customer experience. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al., US 2019/0238396 A1 to TEDALDI et al., and US 20180268298 A1 to JOHANSEN et al. as applied to claim 25 above, and further in view of US 2016/0132901 A1 to Davar et al. (hereinafter ‘DAVAR’).

Claim 29 (Currently Amended)
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN does not specifically disclose, but DAVAR discloses, wherein in the generation of the historical case vector data an object type is assigned to each vector of the historical case vector data, wherein the object type comprises one of client object type, contact object type, and case object type (see ¶[0007], [0014], and [0016]; vendor data objects and client data objects in a customer relationship management system).
KONIG discloses customer experience analytics that includes a statistics server that receives information (see ¶[0041]) from a customer relations management database (CRM) (see ¶[0055]).  DAVAR discloses ranking vendor data objects in a system using CRM software that includes client data objects and vendor data objects.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the object types as taught by DAVAR in the CRM database taught by KONIG with the motivation to analyze customer experience information.

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al., US 2019/0238396 A1 to TEDALDI et al., and US 20180268298 A1 to JOHANSEN et al. as applied to claim 25 above, and further in view of US 2019/0188065 A1 to Anghel et al. (hereinafter ‘ANGHEL’).

Claim 30 (Original)
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN does not explicitly disclose, but ANGHEL discloses, wherein the one or more machine learning anomaly detection models include a supervised machine learning anomaly detection model (see ¶[0015] and claim 9; a supervised machine learning model that classifies selection of data points).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent using input vector data and machine learning.  ANGHEL discloses supervised machine learning that classifies the selection of data points and detects anomalies.  It would have been obvious for one of ordinary skill in the art at the time of invention to include supervised machine learning for anomaly detection as taught by ANGHEL in the system executing the method of KONIG with the motivation to determine a probability that a customer is dissatisfied.

Claim 31 (Original)
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN does not explicitly disclose, but ANGHEL discloses, wherein the one or more anomalies include at least one anomaly type selected from the group of anomaly types consisting of: a point anomaly type; a contextual anomaly type; and a collective anomaly type (see ¶[0015] and claim 9; a supervised machine learning model that classifies selection of data points).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent using input vector data and machine learning.  ANGHEL discloses supervised machine learning that classifies the selection of data points and detects anomalies.  It would have been obvious for one of ordinary skill in the art at the time of invention to include supervised machine learning for anomaly detection and classification of data points as taught by ANGHEL in the system executing the method of KONIG with the motivation to determine a probability that a customer is dissatisfied.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al., US 2019/0238396 A1 to TEDALDI et al. , and US 20180268298 A1 to JOHANSEN et al.  as applied to claim 25 above, and further in view of US 2019/0227822 A1 to Azmoon (hereinafter ‘AZMOON’)

Claim 39 (Previously Presented)
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN does not specifically disclose, but AZMOON discloses, wherein one or more of the client sentiments associated with the listed one or more specific current client cases is an urgency sentiment type (see ¶[0133]; a message may be scored on sentiment analysis, and higher scores may be assigned when the message conveys urgency or an apologetic tone).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  AZMOON discloses contextual communication with sentiment analysis that includes detecting an apologetic tone and/or urgency.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the detection of urgency as taught by AZMOON in the system executing the method of KONIG with the motivation to determine when a customer is dissatisfied.

Claims 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al., US 2019/0238396 A1 to TEDALDI et al., and US 20180268298 A1 to JOHANSEN et al. as applied to claim 25 above, and further in view of US 2015/0051957 A1 to Griebeler et al. (hereinafter ‘GRIEBELER’).
 
Claim 40 (Original)
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN does not specifically disclose, but GRIEBELER discloses, wherein providing the signal report to an agent for the service provider includes providing a dashboard user interface that displays the signal report to the agent (see ¶[0023]; the customer relationship management application may present the generated information in a graphical interface, such as a dashboard review or report display).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  GRIEBELER discloses measuring customer experience value that includes reporting on customer satisfaction using a dashboard view or report display.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the dashboard view as taught by GRIEBELER in the system executing the method of KONIG with the motivation to report customer satisfaction information and identify customers that need proactive contact.  

Claim 42 (Original)
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN does not specifically disclose, but GRIEBELER discloses, wherein providing the signal report to an agent for the service provider includes customizing a user interface screen provided to the agent by the client service system based on the signal report (see ¶[0023]; the customer relationship management application may present the generated information in a graphical interface, such as a dashboard review or report display).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  GRIEBELER discloses measuring customer experience value that includes reporting on customer satisfaction using a dashboard view or report display.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the dashboard view as taught by GRIEBELER in the system executing the method of KONIG with the motivation to report customer satisfaction information and identify customers that need proactive contact.  

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0316438 A1 to KONIG in view of US 2005/0179382 A1 to FENNER et al., US 2019/0238396 A1 to TEDALDI et al., and US 20180268298 A1 to JOHANSEN et al.  as applied to claim 25 above, and further in view of US 2013/0346067 A1 to Bhatt (hereinafter ‘BHATT’).

Claim 43 (Previously Presented)
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN discloses the system as set forth in claim 25.
The combination of KONIG, FENNER, TEDALDI, and JOHANSEN does not specifically disclose, but BHATT discloses, wherein one or more of the client sentiments is removed from the signal report when the one or more client sentiments are associated with false sentiment feedback (see ¶[0062]; the sentiment analysis engine does not count false-positive scoring, such as “angry tomatoes”).
KONIG discloses customer experience analytics that include determining a probability that a customer is dissatisfied to identify that the customer needs proactive contact from an agent.  BHATT discloses sentiment analysis that includes determining false-positives.  It would have been obvious for one of ordinary skill in the art at the time of invention to determine false-positives as taught by BHATT in the system executing the method of KONIG with the motivation to accurately determine that a customer is dissatisfied.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624